Citation Nr: 1741505	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for a degenerative joint disease of the lumbosacral spine (lower back disability) currently rated at 40 percent. 

2. Entitlement to an to an initial rating in excess of 10 percent for a left lower extremity radiculopathy disability associated with degenerative joint disease of the lumbosacral spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from July 1987 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision in regarding his lower back disability.  In a June 2016 rating decision, service connection was awarded for his left lower extremity radiculopathy at 10 percent effective March 15, 2016, as well as for a lumbar spine surgical scar rated 0 percent effective November 27, 2012.

The Veteran appeared and testified at a videoconference hearing before the below signed Veterans Law Judge (VLJ) in October 2016. A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1. During the relevant appeal period, the Veteran's lower back disability was not manifested by ankylosis. 

2. Radiculopathy of the left lower extremity is manifested by no more than mild incomplete paralysis. 


CONCLUSIONS OF LAW

1. An increased rating for a degenerative joint disease of the lumbosacral spine (lower back disability) currently rated at 40 percent is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71, Diagnostic Code 5242 (2016).

2. The criteria for a disability rating in excess of 10 percent for radiculopathy, left lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7 (2016).

The Veteran's lower back disability is currently rated at a 40 percent disability evaluation under Diagnostic Code (DC) 5003-5242. 38 C.F.R. §§ 4.20, 4.27 (2016). To qualify for the next higher, 50 percent, disability rating, the Veteran must have unfavorable ankylosis of the entire thoracolumbar spine. To qualify for a 100 percent disability rating, the Veteran must have unfavorable ankylosis of the entire spine. 

The Veteran's left leg radiculopathy is currently rated at a 10 percent disability evaluation under Diagnostic Code (DC) 8520. 38 C.F.R. §§ 4.20, 4.27 (2016). To qualify for the next higher, 20 percent, disability rating, the Veteran must show moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating requires moderately severe incomplete paralysis; and a 60 percent disability rating requires severe incomplete paralysis with marked muscular atrophy. To qualify for a 80 percent disability rating, the Veteran must show complete paralysis of the sciatic nerve; where the food dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost. 

III. Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In 1991, the Veteran fell 5 feet off of a truck landing on his buttock on a rock while serving in Saudi Arabia and injured his back. X-ray revealed an osteosclerotic lesion consistent with degenerative disc disease at L5 and a deformity at T12.  A February 1992 clinician specifically noted no weakness or paresthesias. In April 1992 he noted occasional numbness in the legs and urinary incontinence. In July 1992 he reported his bladder and bowel issues had resolved. November 1992 physical examination pursuant to Medical Board proceedings revealed motor strength of 5/5 bilaterally and 2/4 deep tendon reflexes.  Sensation testing was normal. Straight leg raises did not produce sciatic radiation.

In a June 1993 rating decision, the Veteran was granted service connection for degenerative joint disease of the lumbar spine and was assigned a 20 percent disability rating. [He was also service connected for uninhibited bladder contractions of unknown etiology with incontinence]. A September 1999 rating decision increased the Veteran's low back disability rating from 20 to 40 percent. 

VA treatment records dated February 2007 include reports from the Veteran that his back pain was getting worse. At the time, his spine extension was recorded as 0 degrees due to pain. 

In RO interpreted July 2007 correspondence from the Veteran as a claim for increase.  In May 2007 he reported that his lower back condition had worsened and that "the tinkleing feeling is radiating down my legs each and every day" and that the doctor had told him he had sciatica which caused him to "be very unstable in just walking with confidence." He stated he had quit his job due to his disabilities and mentioned he had headaches. A May 2007 VA examination report noted some range of motion of the lumbar spine and the notation that "inorganic factors are thought to contribute to exam findings."

In a July 2008 VA examination, the Veteran reported that he experienced constant dull to sharp pain which radiated from his lower back to his ankle. The pain increased with activities such as walking, bending, and sitting for too long. He denied incapacitating episodes.

In September 2008 VA medical records, the Veteran once again reported chronic lower back pain. 

In a July 2009 VA medical examination, the Veteran reported that he was last employed by the United States Postal Office in 2007. The examiner stated that "[h]e currently is not working reportedly due to back pain." He reported numbness at the anterior aspect of the left leg that travels down to his feet.  Deep tendon reflexes were 1+ on the left and minimal on the right.  MRI showed moderate left neuroforaminal narrowing.

The Veteran had back surgery in January 2010, foraminotomy and hemilaminectomy, in attempt to relieve his back pain. His private physician stated that as a result he was unable to work from March 2010 to April 2010. The Veteran was granted a temporary 100 percent disability rating from January to April 2010. 

In private medical records from Dr. T. dated September 2010, Dr. T. stated that the surgery did briefly relieve the Veteran's pain, but his symptoms began to return. 

In November 2011, the Veteran submitted a statement once again reporting an inability to sleep due to his back pain. He stated that it hurt to walk, sit, or stand, and that he stopped working due to his back. 

In a May 2013 VA examination, the Veteran reported that his pain was at a 10 on a 1 to 10 scale. He stated that his July 2009 open MRI showed a "ruptured disc . . . and cost of such studies were covered by his health insurance from the State where he worked on a part-time basis." He reported that he had been on leave status for 18 months due to his back "but he has been on part time work status with the state . . . ." He indicated he had worked with the state for 4 years on part time "as a computer consultant." He refused neurological status check and range of motion of his lumbar spine.  A well-healed, non-depressed, and well-nourished scar was noted in the L3-4 area, 4 cm. long

In March 2016, the Veteran underwent another VA examination. He reported that he was still on the state employment list on leave status. The examiner found that the Veteran had no pain with weight bearing or with passive motion. The examiner noted that there was no ankyloses.  The examiner also found that the Veteran had no ankylosis of the spine and no functional impairment. The Veteran once again reported that his back pain radiated to his left leg. Neurological evaluation showed mild radiculopathy affecting the sciatic nerve roots on the left [the Board considers "X"s in the boxes for severe intermittent pain and severe numbness on the right to be typos as the examiner found that the right side was not affected by radiculopathy. The scar was noted not to be painful or unstable, and not to be larger than 6 square inches. EMG study was normal. The examiner noted no evidence of neuropathy or acute radiculopathy on the right, but there were chronic changes suggestive of nerve root impairment on the right. Regarding activity, the examiner found the Veteran was restricted from heavy lifting, carrying, pushing, pulling and bending as well as prolonged sitting, standing, and walking.  However, the examiner found that "with above restrictions Veteran can perform other sedentary activities that do not conflict with the above limitations."

In June 2016, the Veteran submitted a statement once again reporting that his back hurt so bad that it prevented him from working. He stated that during his physical examination, the examiner had to stop the exam because the Veteran almost fell due to the pain. 

In a June 2016 rating decision, the Veteran was granted service connection for radiculopathy of his left leg. He was assigned a 10 percent disability rating. 

In October 2016, the Veteran submitted a statement from his wife. She reported that the she witnessed the Veteran in pain daily, and that he walked with a hunched twisted position. She also reported that his back pain affects his sleep and he cannot sit for too long. 

In October 2016, as stated above, the Veteran testified via a video conference Board hearing. The Veteran testified that he had not worked in 5 years due to his back, and that he had no college education. He testified that he last worked as for the State of California, as a staff service manager with the state. He also testified that he experiences pain daily which radiates down his leg causing it to become numb. Finally, the Veteran testified that he had no college education. 

The Veteran's complaints of lower back pain which radiates down his left leg have continued in his May 2017 VA medical treatment records. 

IV. Analysis 

a. Degenerative Joint disease of the Lumbosacral Spine

The Veteran has filed a claim for a rating in excess of 40 percent for his lower back disability. Based on a review of the evidence of record, the Board finds that an increased rating for this issue is not warranted for any portion of the period on appeal. 

A higher schedular rating of 50 percent is not warranted because the Veteran's symptoms and overall level of impairment do not include unfavorable ankylosis of the entire thoracolumbar spine. As pointed out by the March 2016 examiner, the Veteran does not have ankylosis of the spine at all.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not provide a basis for a grant of this claim on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. Radiculopathy Disability of the Left Leg

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Board has determined that the Veteran's claim for a higher rating for his lower back disability necessarily includes a claim for an increased initial rating for his left lower extremity radiculopathy, which was granted service-connection during the lower back issue appeal period. Initially, the Board notes that the findings of the 2007 VA examiner are limited by the impact of inorganic factors, and the Veteran refused neurological assessment at the time of the 2013 VA examination report. 

With regard to the sciatica affecting the left lower extremity, the evidence of record reflects that the Veteran's radicular symptoms are mild in nature, primarily sensory, and do not constitute moderate incomplete paralysis. The 2016 VA examiner described the symptoms as "mild." In addition, the Veteran primarily reported sensory symptoms, numbness and tingling, in the left leg. Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based on a review of the evidence of record, the Board finds that an increased initial rating for this issue is not warranted. 

c. Rice TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Board finds that the issue of TDIU has been raised by the record; specifically, by the Veteran's claim that he has been unable to work due to his service-connected lower back disability. However, the Board finds that the Veteran does not qualify for such a rating. The Veteran does not reach the threshold necessary to be eligible for a schedular TDIU based on his back disability alone, even when including neurological symptoms.  Thus, referral for consideration of TDIU on an extraschedular basis has been considered; however, the Board does not find that such referral is warranted.

The Board finds that such referral is not warranted, as, despite the Veteran's reports as early as 2007 that he left his job at the postal service due, at least in part, to his back disability, the record shows that he has been employed since then.  The evidence of record shows that he was on the employment rolls of his state for much of the appeal period and that he has worked during the appeal period as a computer programmer (even on a part-time basis, such work is not considered marginal).  Further, the 2016 VA examiner indicated that he was able to perform sedentary functions. 


ORDER

Entitlement to an increased rating for a degenerative joint disease of the lumbosacral spine currently rated at 40 percent is denied. 

Entitlement to an to an initial rating in excess of 10 percent for a left lower extremity radiculopathy disability associated with degenerative joint disease of the lumbosacral spine is denied. 




____________________________________________
M.C. Graham 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


